Deemer, J.
This case has once been before us, and the opinion filed therein will be found reported in 126 Iowa, 158. After the remand to the district court, the objectors, heirs of the deceased, Lucian S. Cook, amended the objections upon which the ease had been tried and submitted here, by pleading the statutes of Nebraska, which provide that damages for the death of a person shall be for the exclusive benefit of the widow and next of kin, and shall be distributed to such widow and next of kin in the proportion provided by law for the distribution of personal property left by intestates; that is to say, in equal shares to the children. The executrix moved to strike this amendment because filed too late, and because all matters *735were adjudicated by the decree of this court, and for the further reason that no new issues could be interposed after the final order and decree of this court. The motion was overruled and the cause went to a hearing upon these amended objections, resulting in the order stated, which was a complete reversal of the orders of this court on appeal. The widow, both individually and as executrix, appeals.
1. Estates of decendents: distribution: former adjudication: law of the case. On the former appeal the Nebraska statute was not relied upon, nor was it cited or called to our attention, and, under the record then before us, we held that the widow took the entire fund under the will ker deceased husband. The cause was reversed and remanded obviously for the purp0Se Gf having an order made in harmony with the opinion here. Instead of entering such order, the trial court granted permission to file the amendment to the objections hitherto noted. If this -were an ordinary case either at law or in equity, no one, we think, would earnestly contend that the order should stand. If such practice were permitted, no case would ever be at an end, for upon each reversal here a new decision or an overlooked statute of a foreign state might be introduced into the case with the result that there might never be a final adjudication. Even in the ordinary base it is unusual to permit the introduction of amendments either to the petition or to the answer after a decision here, and, when permitted, they have been in law cases or by express direction of this court in suits in equity. The final order made by the trial court was either a reversal of our former holding, or a decision based upon* statutes of a sister state which were neither pleaded nor relied upon when the case was first before us. As there was no order made by this court on the former appeal permitting a change in the issues or indicating that there should be a retrial, the effect of the reversing order was to send the case to the lower *736court for an order in harmony with the opinion here. When the case got to that court, no new fact was presented save the Nebraska statute relied upon, and no claim of oversight or misfortune was pleaded. Eor aught that appears, counsel had knowledge of the Nebraska 'statutes from the beginning, but for some reason best known to themselves they did not see fit to rely thereon. That the former opinion was res adjudicata, not only as to all matters which were pleaded, but as to all matters necessarily involved and which might have been pleaded, is fundamental. Ingold v. Symonds, 134 Iowa, 208; Bedwell v. Gephart, 67 Iowa, 44; Hanson v. Manley, 72 Iowa, 48; Hempstead v. City, 63 Iowa, 36; Keokuk v. City of Keokuk, 80 Iowa, 137; Murphy v. Cuddihy, 111 Iowa, 645; Zalesky v. Insurance Co., 114 Iowa, 516; Adams v. Railroad, 55 Iowa, 94; Hendershott v. W. N. Co., 114 Iowa, 415; Wood v. Hall, 138 Iowa, 308; Chicago, M. & St. P. R. R. v. Hemenway, 134 Iowa, 526. In the Zalesky case, supra, it is said: “The due and timely adjudication of the rights of litigants demands that a cause of action or a defense be submitted as a whole when known, and not by piecemeal, otherwise, parties not offending as in this case may be eternally harassed, and the courts constantly engaged in passing upon points raised one at a time in a long course of litigation. We can not lend our sanction to such a procedure. Where there is an opportunity for full presentation of all the facts in the case, the party relying thereon must make a full disclosure thereof if known to him or suffer for a failure so to do. He can not be permitted to conceal a part of his action or defense, or to negligently overlook it, and thus prolong indefinitely the final settlement of the case. This proposition is so manifestly right that no citation of authority in its support seems, necessary.” Were the case at law, the ob-jectors would be bound by the opinion in the former case, and could not amend by pleading the Nebraska statutes. *737This point is definitely ruled by Adams v. Railroad Co., 55 Iowa, 94.
Suggestion is made that as the case is in the probate, and the matter always open until final discharge of the executrix, a different rule should obtain. There might be cases which should be regarded as exceptional upon this ground alone; but this is not one of them. On the original hearing there was a square issue between the widow and the heirs regarding who was entitled to the money in the -hands of the executrix. In no other sense was there an accounting. No one was excepting to any items of account, either debit or credit. As the issue of right to the money was squarely presented and decided, the decision was as binding as if it had arisen in any other form of action. It was a full and complete adjudication of the rights of'the parties, and, when the case went to decree, that decree became as effective as any other and subject to the same rules and limitations. Appellees say in argument that “the question for determination under the objections was whether the fund was disposed of by the will of decedent; and the question still remains the same under the amended objections. This court determined that under the evidence introduced at the first hearing the will controlled the fund, nothing more.” With this concession in mind, it becomes very apparent that the objectors are seeking to try their case in piecemeal. A thorough discussion of the matter of amendments to pleadings after a reversal in this court will be found in Allen v. Davenport, 115 Iowa, 20.
2. Same: law of the case. Having once had their day in court, and having been defeated, the trial court had no power to reverse the action of this court or to permit an amendment for the purpose of bringing to the court’s attention a statute of a foreign State announcing another rule of law. The law of the case was settled in the former appeal, and that should have been *738an end of it. Reedy v. Howe, 44 Iowa, 303. When the law premise is once determined, it becomes the law of that case to the end of time, unless set aside or vacated by the proper proceedings. This can not be done, however, by an amendment to the pleadings setting forth a statute of another State. That should have been done before the case came here for decision of the legal proposition. Sexton v. Henderson, 47 Iowa, 131.
The trial court was in error in permitting the amendment and in making the order it did. The case will be remanded to the district court for an order in harmony with the former opinion. Reversed and remanded.